Exhibit 10.15
LABOR AGREEMENT
[English Translation]
Madrid,
BY AND BETWEEN
On the one part,          , in his capacity as legal representative of the
company ACCENTURE S.L. (hereinafter the COMPANY), with registered office in
Madrid, Plaza Pablo Ruiz Picasso s/n, Edificio Torre Picasso, holding Spanish
Corporate Tax Identification Number (C.I.F.)           and registered with the
Social Security under number                    .
and on the other part,          , of legal age, of Spanish nationality, with
address in, and holder of Spanish National Identity Card number
          (hereinafter, the EMPLOYEE).
Both parties acknowledge each other’s sufficient authority to grant this LABOR
AGREEMENT.
STATE
The EMPLOYEE has been providing his services to the COMPANY or to one or other
of the
companies of the group since           to this date, currently holding the
category of Director, internally “partner”.-
II.- In view of the important changes occurred in recent years in the business
sector and more particularly in that of consultancy, the Accenture Group has
been implementing, on a global basis, important salary measures intended to
increase the level of employee loyalty through the implementation of incentives
linked to share option schemes, on the one hand, and fostering of performance
linked remuneration, on the other hand, which to a greater or lesser degree
affect the remuneration systems of all the groups making up the payroll of the
Accenture Group in Spain.
II.- Both parties acknowledge that, in the event of employees holding a category
of Director/Partner, a more comprehensive salary change is required in order to
adapt to the new remuneration models applied on a global scale and to the
current situation in the consultancy market.

 



--------------------------------------------------------------------------------



 



IV- Likewise, it is of mutual interest for both parties to amend their labor
agreement, cancelling and replacing in whole the existing one, which they carry
out in accordance with the following
CLAUSES
FIRST.- This labor agreement shall be effective as of the date of signature
hereof.
SECOND.- The EMPLOYEE shall render services to the COMPANY at the work center in
Barcelona, holding the category of Director/Partner, and performing, among
others, the following tasks: planning, coordination, overview and control of the
work developed under his direction and in his area of activity, over the group
of workers assigned to such area of activity, and more particularly, those of
client relations and entering into consultancy agreements, as well as any others
which, being consistent with his professional category, he may be requested to
perform, adhering in his conduct to the Company policies and guidelines
THIRD.- The working hours shall be forty hours per week in average, calculated
on an annual basis, according to the working calendar of the company and
complying in any event with the rest periods established by contract or statute.
The holiday entitlement shall be of thirty calendar days per year and it shall
be fixed in consultation with the COMPANY.
FOURTH.- With effects as of           , the EMPLOYEE’s remuneration package and
system shall be restructured as follows:
Base salary, considered as the fixed salary that, divided in twelve monthly
installments, shall receive the EMPLOYEE monthly in arrears. The gross annual
base salary at the date hereof is of EUR          .
Performance Salary, supplemental wages based on activity, performance and
permanence. This element shall be considered as variable salary earned by
performance years and does not create vested rights. It shall accrue month by
month, and is therefore linked to the EMPLOYEE remaining employed with the
COMPANY. In no event shall performance salaries accrue or may these be claimed
by the EMPLOYEE with respect to months subsequent to the termination of the
EMPLOYEE’s employment with the COMPANY, irrespective of the grounds for such
termination. Payment of performance salary may be

 



--------------------------------------------------------------------------------



 



made in cash or in kind. Performance shall be determined annually in accordance
with the internal policies of the Accenture group, and shall be applied with
effects as of December 1st of each year, accruing on a monthly basis as from
such date until November 30th of the following year.
In addition, the EMPLOYEE may receive a variable compensation not creating
vested rights, in the form of a bonus, to be determined on the basis of criteria
established in the internal policies of the COMPANY and linked to achieving
business targets and results. The granting of said bonus shall create an
entitlement for the EMPLOYEE to receive it solely and exclusively on the year
for which it is established, and shall not bind the COMPANY for subsequent
years.
The EMPLOYEE shall be eligible for other remuneration in kind as may be granted
by the COMPANY, on the terms and conditions foreseen in the COMPANY’s policies
for the groups of employees of the COMPANY.
FIFTH.- The EMPLOYEE shall not engage in any other activities, for consideration
or otherwise and whether on his own behalf or on behalf of others, which may be
in competition with the activity of the COMPANY or any of its businesses, or
which may have a bearing on the company’s interests. Upon signing this
agreement, the EMPLOYEE represents and warrants that he is in compliance with
said obligation, and is not involved, in any of the above mentioned forms, in
any competing business or activity.
In any event, the EMPLOYEE shall provide the COMPANY, upon request by this
latter, with any information as the COMPANY may require for the purposes of
determining the existence of eventual conflicts of interest.
SIXTH.- The EMPLOYEE acknowledges and accepts that, by reason of his employment
with the COMPANY, he may have Access to confidential information relating to
working procedures, customers or third parties, transactions completed or
ongoing, etc. and undertakes to keep the utmost professional secrecy and to
refrain from using any such information, save within the strict professional
scope, and from disclosing or revealing it in any manner to third parties, even
where these may be relatives or other members of the COMPANY not having access
to the information.

 



--------------------------------------------------------------------------------



 



THE EMPLOYEE shall diligently ensure that any customer-related information is
not disclosed to any third parties, and shall keep the information on the work
and any client and transactions data in such a manner that no access to such
information is granted to any persons not authorized by the COMPANY to obtain
information regarding the same.
The professional secrecy undertaking shall survive termination of employment
with the COMPANY.
SEVENTH.- This agreement may be terminated on the grounds established by
statute. Should termination take place based on any of the events foreseen under
sections 40.1, 50, and/or 56 of the Spanish Workers’ Statute, the COMPANY shall
be bound to pay the compensation foreseen for unfair dismissal under section 56
of the aforementioned Workers’ Statute. For the above purposes, and considering
that the EMPLOYEE has been providing services to the COMPANY or to one or other
of the companies in the group since           , his seniority shall be
calculated taking into account the whole of the period in which the EMPLOYEE has
provided services in any of the group companies, save for the period in which he
has been a partner of the company Accenture under any corporate form or name,
during which period the labor relationship shall be considered suspended.
Therefore, the EMPLOYEE is hereby recognized a seniority to date of         .
EIGHTH.- Pursuant to the provisions of applicable Spanish legislation on
Personal Data Protection (Spanish Organic Law 15/1999 of 13 December), in his
capacity as employee of ACCENTURE, S.L., a company belonging to the Accenture
Group, the EMPLOYEE has been previously informed of, and expressly consents to,
the incorporation of his personal data to the company files, to be processed for
the purposes of maintenance and follow up of the labor relationship, as well as
management of the company’s human resources, and further consents to such data
being disclosed to third parties (such as companies in said Group, suppliers,
customers or business alliances,) as may be necessary for the above purposes or
for the development of activities consistent with their corporate objects, all
of which in accordance with the above mentioned legislation and with internal
policies regarding personal data processing within the Accenture Group. In
consideration of the company’s activity, its globalization on a worldwide scale,
and

 



--------------------------------------------------------------------------------



 



the possibilities that our technology infrastructure offers, the personal data
provided shall be stored and submitted to processing in files created by the
company for the above mentioned purposes, and may be transferred and centralized
in a database located outside Spain, under the control of an entity belonging to
the Accenture Group, which shall grant access to entities forming part of the
Accenture Group located in Spain and abroad, while keeping with the same
purposes for which they were collected and for which they shall be exclusively
used. The EMPLOYEE hereby expressly consents to such processing, assignment and
international transfer, on the terms indicated, having been informed of the
possibility to access such data, as well as to correct or amend the same, all on
the terms provided by the aforementioned legislation.
NINTH.— The EMPLOYEE consents in assigning to the COMPANY, on an exclusive basis
and with the scope necessary for the normal course of business, the full title
and interest and any and all rights over any “work” as the EMPLOYEE may, within
the framework of the labor relationship to which this agreement refers, produce,
discover, create or write (whether by himself or in cooperation with others,
whether or not these are workers of the COMPANY and whether or not they are
under his supervision). For the purposes of this clause, “work” shall mean
anything that may be the subject of intellectual property rights, as provided
under sections 10 and 11 of Spanish Royal Legislative Decree 1/1996, of 12
April; in any event, the following shall be considered “works”: computer
programs, including technical documentation and user manuals, as well as any
reviews, updates, upgrades, amendments or improvements of others pre-existing;
(ii) books, booklets, printed matters, articles, methods and handbooks, reports
or other written material of a scientific, technological or technical nature,
publications, translations, adaptations, compilations, speeches, conferences;
and (iii) trademarks, trade names and inventions or designs, this list being
merely informative and without limitation.
TENTH.- the EMPLOYEE states his intention not to engage in activities on behalf
of any company directly competing with the COMPANY following termination of the
employment relationship, for a term until           or eighteen months following
termination of the employment relationship, whichever is longer, as well as his
willingness to formalize this undertaking in a contract signed by both parties.
ELEVENTH.- For all matters not covered herein, the parties shall submit to the
applicable

 



--------------------------------------------------------------------------------



 



legislation: Spain’s State Collective Bargaining Agreement for Consultancy
Companies on Planning, Organization of Businesses, Accounting; Spanish Workers’
Statute; Spanish General Law on Social Security, Spanish Law on Prevention of
Labor Risks and other applicable laws and regulations.
In witness whereof, and of their conformity with the foregoing, the parties sign
these presents in two counterparts to one effect only, in the place and on the
date first above mentioned.

      THE EMPLOYEE   FOR THE COMPANY

 